Title: From Thomas Jefferson to Henry Remsen, 2 April 1795
From: Jefferson, Thomas
To: Remsen, Henry



Dear Sir
Monticello April 2. 95.

I wrote to you two or three posts ago, since which, the applications of my customers for 4d. nails have convinced me that I must make them, and experience of doing it on the anvil shews some other method must be tried. I have also recollected that at either Troy or some other little town up the Hudson I saw a man cutting the 4d. nails and that the implements were of very small cost, and not under a patent, and I suppose this to be the method of cutting to which your letter refers. I therefore have concluded to ask the favor of you to send me immediately all the implements (if they be few and of little cost as I suppose) and noting to me their cost I will order repaiment to you in Philadelphia, by return of post. If they cost more than a few dollars (say 10. or 20.) be so good as to inform me and I will decide on your information and write to you in pursuance.
Can you also be so good as to procure me answers to these questions?
What number of 4. pennies will a man cut in a day?
What number will a man head in a day?
Are they headed cold, or re-heated?
What is the proportion between the market price of cut and hammered nails?
Having given the merchants here expectations that in a few weeks I may be able to furnish them, I will take the liberty of asking as soon as convenient to you, as well the forwarding the implements, as the information on the above particulars, and any advice as to the manner of working which would not be too troublesome to you. My experience of your friendly offices, is the only apology I can make for the trouble I give you. I remain always Dear Sir your affectionate friend & servt

Th: Jefferson

